 



EXHIBIT 10.1
NETEZZA CORPORATION
Fiscal 2009 Executive Officer Incentive Bonus Plan
     1. Purpose. The purpose of this Fiscal 2009 Executive Officer Incentive
Bonus Plan of Netezza Corporation (the “Company”) is to enhance the Company’s
ability to attract, retain and motivate executive officers of the Company and to
tie a significant portion of the compensation of executive officers to the
attainment of corporate success, thus aligning the incentives of the executive
officers with the creation of value for the stockholders of the Company.
     2. Eligibility. All of the Company’s executive officers, within the meaning
of Rule 3b-7 under the Securities Exchange Act of 1934 (the “Participants”), are
eligible to receive bonus payments under this Plan. As of the date of adoption
of this Plan, Jit Saxena, Jim Baum, Pat Scannell, Trish Cotter and Ray Tacoma
are Participants in this Plan. If additional persons become executive officers
of the Company during the fiscal year ending January 31, 2009 (“Fiscal 2009”),
they may be added as Participants in this Plan, at the discretion of the
Compensation Committee. Except as is otherwise determined by the Compensation
Committee, in order to be eligible to receive a bonus payment under this Plan,
the Participant must be employed by the Company as of the time the Company first
publicly reports its financial results for the fiscal year or fiscal quarter, as
applicable, based upon which the bonus payment is determined.
     3. Period Covered by Plan. This Plan covers Fiscal 2009. Bonus payments for
each Participant other than Mr. Tacoma will be based on Revenue and Adjusted
Operating Income (each as defined below) for Fiscal 2009. Bonus payments for
Mr. Tacoma will be based on Revenue and Bookings (as defined below) in Fiscal
2009 on a quarterly and year-to-date basis.
     4. Administration. This Plan will be administered by the Compensation
Committee of the Company’s Board of Directors. The Compensation Committee shall
have authority to adopt, amend and repeal such administrative rules, guidelines
and practices relating to this Plan as it deems advisable. The Compensation
Committee shall have broad discretion to construe and interpret the terms of
this Plan, to make adjustments or amendments to this Plan, and to make
determinations as to whether the criteria for bonus payments have been
satisfied. All decisions by the Compensation Committee shall be made in the
Compensation Committee’s sole discretion and shall be final and binding on all
Participants and all persons having or claiming any interest in this Plan. No
member of the Compensation Committee shall be liable for any action or
determination relating to or under this Plan.
     5. Bonus Payments — Participants Generally. This Section 5 covers the
bonuses payable to each Participant other than Mr. Tacoma. All references in
this Section 5 to “Participants” means each Participant other than Mr. Tacoma.
          (a) Target Bonuses. Each Participant has a target bonus for Fiscal
2009 under this Plan (the “Target Bonus”), which is set forth below. In
addition, each Participant’s Target Bonus is allocated between, and determined
based upon, the following two criteria:

 



--------------------------------------------------------------------------------



 



  • Revenue — for purposes of this Plan, “Revenue” means the Company’s revenue
as determined in accordance with generally accepted accounting principles
(“GAAP”) and reported in a filing by the Company with the SEC; and     •
Adjusted Operating Income — for purposes of this Plan, “Adjusted Operating
Income” means the Company’s operating income, as determined in accordance with
GAAP and reported in a filing by the Company with the SEC, plus the amount of
operating expenses attributable to outstanding equity awards computed in
accordance with FASB Statement of Financial Accounting Standards No. 123R.

The portion of a Participant’s Target Bonus that is allocated to Revenue is
referred to in this Plan as the “Revenue Target Bonus”; and the portion of a
Participant’s Target Bonus that is allocated to Adjusted Operating Income is
referred to in this Plan as the “Adjusted Operating Income Target Bonus”.
     The Target Bonus, and allocation of that Target Bonus between the Revenue
Target Bonus and the Adjusted Operating Income Target Bonus, for each
Participant is as follows:

                                      Target Bonus   Revenue Target   Adjusted
Operating Name   % of Base Salary   Dollars   Bonus   Income Target Bonus
Jit Saxena
    70 %   $ 262,500     $ 131,250     $ 131,250  
Jim Baum
    60 %   $ 195,000     $ 97,500     $ 97,500  
Pat Scannell
    60 %   $ 165,000     $ 82,500     $ 82,500  
Trish Cotter
    30 %   $ 60,000     $ 30,000     $ 30,000  

          (b) Revenue Targets and Adjusted Operating Income Targets. For
purposes of this Plan, (i) the Company’s Revenue target for Fiscal 2009 is as
set forth in the Fiscal 2009 operating plan approved by the Board of Directors
at its December 18, 2007 meeting and attached to the minutes of such meeting
(the “Fiscal 2009 Plan”) and (ii) the Company’s Adjusted Operating Income target
for Fiscal 2009 is as set forth in the Fiscal 2009 Plan (in the line item
“Operating Profit/(Loss)”). The Compensation Committee may adjust for purposes
of this Plan the Revenue target and the Adjusted Operating Income target for
Fiscal 2009 in such manner as it shall determine in its discretion in the event
the Company acquires another company or business during Fiscal 2009 and/or to
reflect other unusual events that occur during the year.
          (c) Calculation of Revenue Bonuses. The Company will pay to each
Participant an annual bonus based on Revenue during Fiscal 2009, calculated as
follows:

  • no Revenue bonus will be paid unless the Company attains 80% of its Revenue
target for Fiscal 2009;     • if the Company attains from 80% up to and
including 90% of its Revenue target for Fiscal 2009, the Company will pay each
Participant a Revenue bonus of between 20% and 50% of each Participant’s Revenue
Target Bonus, with the

-2-



--------------------------------------------------------------------------------



 



      applicable percentage equal to (i) 20% plus (ii) (a) 30% (representing the
spread between 20% and 50%) multiplied by (b) (1) actual Revenue for Fiscal 2009
as a percentage of the Revenue target less 80%, divided by (2) the 10% spread
between 80% and 90% (for example, attainment of 87% of the Revenue target for
Fiscal 2009 would result in the payment of (i) 20% plus (ii) (a) 30% x (b)
(1) 87% less 80% (or 7%) /(2) 10%, or 41%, of each Participant’s Revenue Target
Bonus);     •   if the Company attains from 90% up to and including 100% of its
Revenue target for Fiscal 2009, the Company will pay each Participant a Revenue
bonus of between 50% and 100% of each Participant’s Revenue Target Bonus, with
the applicable percentage equal to (i) 50% plus (ii) (a) 50% (representing the
spread between 50% and 100%) multiplied by (b) (1) actual Revenue for Fiscal
2009 as a percentage of the Revenue target less 90%, divided by (2) the 10%
spread between 90% and 100% (for example, attainment of 94% of the Revenue
target for Fiscal 2009 would result in the payment of (i) 50% plus (ii) (a) 50%
x (b) (1) 94% less 90% (or 4%) /(2) 10%, or 70%, of each Participant’s Revenue
Target Bonus); and     •   if the Company attains more than 100% of its Revenue
target for Fiscal 2009, the Company will pay each Participant a Revenue bonus
equal to such percentage of the Participant’s Revenue Target Bonus as is equal
to actual Revenue for Fiscal 2009 as a percentage of the Revenue target (for
example, attainment of 116% of the Revenue target for Fiscal 2009 would result
in the payment of 116% of each Participant’s Revenue Target Bonus), subject to a
maximum payment of 150% of the Participant’s Revenue Target Bonus.

     The Company will pay the bonuses payable under this Section 5(c) as
promptly as practicable following the meeting of the Compensation Committee at
which the Company’s operating results for Fiscal 2009 and the bonuses due
pursuant to this Section 5(c) are presented to the Compensation Committee.
            (d) Calculation of Adjusted Operating Income Bonuses. The Company
will pay to each Participant an annual bonus based on Adjusted Operating Income
during Fiscal 2009, calculated as follows:

  •   no Adjusted Operating Income bonus will be paid unless the Company attains
80% of its Adjusted Operating Income target for Fiscal 2009;     •   if the
Company attains from 80% up to and including 90% of its Adjusted Operating
Income target for Fiscal 2009, the Company will pay each Participant an Adjusted
Operating Income bonus of between 20% and 50% of each Participant’s Adjusted
Operating Income Target Bonus, with the applicable percentage equal to (i) 20%
plus (ii) (a) 30% (representing the spread between 20% and 50%) multiplied by
(b) (1) actual Adjusted Operating Income for Fiscal 2009 as a percentage of the
Adjusted Operating Income target less 80%, divided by (2) the 10% spread between
80% and 90%;

-3-



--------------------------------------------------------------------------------



 



  •   if the Company attains from 90% up to and including 100% of its Adjusted
Operating Income target for Fiscal 2009, the Company will pay each Participant
an Adjusted Operating Income bonus of between 50% and 100% of each Participant’s
Adjusted Operating Income Target Bonus, with the applicable percentage equal to
(i) 50% plus (ii) (a) 50% (representing the spread between 50% and 100%)
multiplied by (b) (1) actual Adjusted Operating Income for Fiscal 2009 as a
percentage of the Adjusted Operating Income target less 90%, divided by (2) the
10% spread between 90% and 100%; and     •   if the Company attains more than
100% of its Adjusted Operating Income target for Fiscal 2009, the Company will
pay each Participant an Adjusted Operating Income bonus equal to such percentage
of the Participant’s Adjusted Operating Income Target Bonus as is equal to
actual Adjusted Operating Income for Fiscal 2009 as a percentage of the Adjusted
Operating Income target, subject to a maximum payment of 150% of the
Participant’s Adjusted Operating Income Target Bonus.

     The Company will pay the bonuses payable under this Section 5(d) as
promptly as practicable following the meeting of the Compensation Committee at
which the Company’s operating results for Fiscal 2009 and the bonuses due
pursuant to this Section 5(d) are presented to the Compensation Committee.
     6.     Bonus Payments — Mr. Tacoma. This Section 6 covers the bonuses
payable to Mr. Tacoma.
             (a) Target Bonus. Mr. Tacoma’s Target Bonus for Fiscal 2009 is
$275,000. His Target Bonus is allocated among, and determined based upon, the
following two criteria:

  •   Revenue (as defined above); and     •   Bookings — for purposes of this
Plan, “Bookings” means the Company’s product bookings (excluding maintenance
bookings), as determined in accordance with its internal bookings policy.

     Mr. Tacoma’s Target Bonus of $275,000 is allocated as follows:

  •   $100,000 (or $25,000 per quarter) is allocated to Revenue, and the $25,000
quarterly target is referred to as his “Quarterly Revenue Target Bonus”;     •  
$100,000 (or $25,000 per quarter) is allocated to Bookings, and the $25,000
quarterly target is referred to as his “Quarterly Bookings Target Bonus”; and  
  •   $75,000 — broken down as $10,000 through the end of the first quarter,
$15,000 through the end of the second quarter, $20,000 through the end of the
third quarter and $30,000 through the end of the fourth quarter — is allocated
to year-to-date Bookings and is referred to as his “Year-to-Date Bookings Target
Bonus”.

             (b) Revenue Targets and Bookings Targets. For purposes of this
Plan, (i) the Company’s Revenue targets for each quarter of Fiscal 2009 and for
Fiscal 2009 as a whole are as

-4-



--------------------------------------------------------------------------------



 



set forth in the Fiscal 2009 Plan, (ii) the Company’s Bookings targets for each
quarter of Fiscal 2009 and for Fiscal 2009 as a whole are as set forth in the
minutes of the February 26, 2008 Compensation Committee meeting and (iii) the
Company’s year-to-date Bookings targets through the end of each quarter of
Fiscal 2009 are calculated by adding such quarterly bookings targets for the
applicable quarters. The Compensation Committee may adjust for purposes of this
Plan the Revenue targets and the Bookings targets for each quarter of Fiscal
2009 in such manner as it shall determine in its discretion in the event the
Company acquires another company or business during Fiscal 2009 and/or to
reflect other unusual events that occur during the year.
             (c) Calculation of Revenue Bonuses. The Company will pay to
Mr. Tacoma bonuses based on Revenue for each quarter of Fiscal 2009 and for
Fiscal 2009 as a whole, calculated as follows:

  •   no quarterly Revenue bonus will be paid unless the Company attains 80% of
its Revenue target for a quarter;     •   if the Company attains from 80% up to
and including 100% of its Revenue target for a quarter, the Company will pay
Mr. Tacoma a quarterly Revenue bonus equal to (i) his Quarterly Revenue Target
Bonus multiplied by (ii) actual Revenue for such quarter as a percentage of the
Revenue target for such quarter (for example, attainment of 87% of the Revenue
target for a particular quarter would result in the payment of 87% of
Mr. Tacoma’s Quarterly Revenue Target Bonus);     •   if the Company attains
more than 100% of its Revenue target for a quarter, the Company will pay
Mr. Tacoma a quarterly Revenue bonus equal to 100% of his Quarterly Revenue
Target Bonus; and     •   if the Company attains more than 100% of its Revenue
target for Fiscal 2009, the Company will pay Mr. Tacoma an annual Revenue bonus
equal to (i) (A) $100,000 multiplied by (B) actual Revenue for Fiscal 2009 as a
percentage of the Revenue target for Fiscal 2009 (for example, if the Company
attained 106% of its Revenue target for Fiscal 2009, the amount calculated under
this clause (i) would be $106,000), provided that the amount calculated under
this clause (i) shall in no event be more than $150,000, less (ii) $100,000.

     The Company will pay the bonuses payable under this Section 6(c) as
promptly as practicable following the meeting of the Compensation Committee at
which the Company’s operating results for the applicable quarter and/or Fiscal
2009 and the bonus due pursuant to this Section 6(c) are presented to the
Compensation Committee.
             (d) Calculation of Bookings Bonuses. The Company will pay to
Mr. Tacoma bonuses based on Bookings for each quarter of Fiscal 2009 and for
Fiscal 2009 as a whole, calculated as follows:

  •   no quarterly Bookings bonus will be paid unless the Company attains 80% of
its Bookings target for a quarter;     •   if the Company attains from 80% up to
and including 100% of its Bookings target for a quarter, the Company will pay
Mr. Tacoma a quarterly Bookings bonus

-5-



--------------------------------------------------------------------------------



 



      equal to (i) his Quarterly Bookings Target Bonus multiplied by (ii) actual
Bookings for such quarter as a percentage of the Bookings target for such
quarter;     •   if the Company attains more than 100% of its Bookings target
for a quarter, the Company will pay Mr Tacoma a quarterly Bookings bonus equal
to 100% of his Quarterly Bookings Target Bonus; and     •   if the Company
attains more than 100% of its Bookings target for Fiscal 2009, the Company will
pay Mr. Tacoma an annual Bookings bonus equal to (i) (A) $100,000 multiplied by
(B) actual Bookings for Fiscal 2009 as a percentage of the Bookings target for
Fiscal 2009, provided that the amount calculated under this clause (i) shall in
no event be more than $150,000, less (ii) $100,000.

     The Company will pay the bonuses payable under this Section 6(d) as
promptly as practicable following the meeting of the Compensation Committee at
which the Company’s operating results for the applicable quarter and/or Fiscal
2009 and the bonus due pursuant to this Section 6(d) are presented to the
Compensation Committee.
            (e) Calculation of Year-to-Date Bookings Bonuses. The Company will
pay to Mr. Tacoma bonuses based on year-to-date Bookings through the end of each
quarter of Fiscal 2009, calculated as follows:

  •   no year-to-date Bookings bonus will be paid unless the Company attains
100% of its Bookings target through the end of such quarter;     •   if the
Company attains 100% or more of its year-to-date Bookings target through the end
of such quarter, the Company will pay Mr. Tacoma a year-to-date Bookings bonus
equal to his Year-to-Date Bookings Target Bonus through the end of such quarter.

     The Company will pay the bonuses payable under this Section 6(e) as
promptly as practicable following the meeting of the Compensation Committee at
which the Company’s operating results for the applicable quarter and/or Fiscal
2009 and the bonus due pursuant to this Section 6(e) are presented to the
Compensation Committee.
       7.    Acquisition of the Company.
            (a) This Plan shall terminate effective immediately prior to an
Acquisition (as defined below) of the Company. Notwithstanding the foregoing,
(i) any bonus payments due with respect to a fiscal period that ended prior to
such Acquisition shall be paid to Participants in the manner provided for in
this Plan on or prior to the closing of the Acquisition and (ii) if an
Acquisition occurs following the end of the first quarter of Fiscal 2009 and
before the end of Fiscal 2009, Section 5 of this Plan shall be deemed to be
modified such that (A) the Target Bonuses set forth therein shall be
proportionately adjusted based on the number of completed quarters prior to the
Acquisition (for example, if the Acquisition occurs in the third quarter,
Mr. Saxena’s Revenue Target Bonus would become $65,625), (B) the Revenue and
Adjusted Operating Income targets would be reduced to the Revenue and Adjusted
Operating Income targets set forth in the Fiscal 2009 Plan through the end of
the last full quarter ended prior to the Acquisition, and (C) the Company shall
calculate and pay Revenue and Adjusted Operating

-6-



--------------------------------------------------------------------------------



 



Income bonuses pursuant to the provisions of Section 5, adjusted in the manner
provided for in this sentence, on or prior to the closing of the Acquisition.
            (b) “Acquisition” means (i) any merger or consolidation in which
(A) the Company is a constituent party or (B) a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation (except, in the case of both clauses (A) and
(B) above, any such merger or consolidation involving the Company or a
subsidiary in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold immediately following
such merger or consolidation at least 51% by voting power of the capital stock
of (x) the surviving or resulting corporation or (y) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, of the parent corporation of
such surviving or resulting corporation) or (ii) the sale or transfer, in a
single transaction or series of related transactions, of capital stock
representing at least 51% of the voting power of the outstanding capital stock
of the Company immediately following such transaction or (iii) the sale of all
or substantially all of the assets of the Company.
     8.   Withholding Taxes. The Company may deduct from any payment otherwise
due to Participants under this Plan any amount required to be withheld by the
Company under applicable federal, state, and local or other income and
employment tax withholding laws and regulations. If the Company elects not to or
cannot withhold such amounts from payments due to a Participant, each
Participant must pay the Company the full amount, if any, required for
withholding.
     9.   Miscellaneous Provisions
          (a) Non-transferability of Rights. The rights to a payment of a bonus
under this Plan may not be sold, transferred, pledged, hypothecated or otherwise
disposed of.
          (b) No Right to Continued Employment. The opportunity to receive a
bonus under this Plan shall not be construed as giving a Participant the right
to continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under this
Plan.
          (c) Severability. The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Plan shall be
severable and enforceable to the extent permitted by law.
          (d) Amendment and Termination. The Compensation Committee may amend or
terminate this Plan or any portion thereof at any time.
          (e) Compliance With Code Section 409A. Notwithstanding any other
provision of this Plan to the contrary, all bonus payments made hereunder shall
be made no later than April 15, 2009. The Company shall have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A is not so exempt or compliant.

-7-



--------------------------------------------------------------------------------



 



          (f) Governing Law. This Plan shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.

-8-